S to Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Note new examiner due to transfer.

				     OBJECTION
The recited “claim 1,wherein” in each line 2 of claims 4 and 6 is objected and it should be “claim 1, wherein”.
The recited “wherein a heating temperature” in line 2 of claim 2 should be “wherein the heating temperature”.

				    REJECTION
Claim Rejections -35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103788298 A1.
Rejection is maintained for reasons of the record with the following responses.
The crux of applicant’s assertion is that newly recited pressure of -100 to -85 kPa would not be obvious over the pressure of -298 to -498 kPa (i.e., -3.0 to -5.0 Kgf/cm2) of CN.
But, CN teaches a step e utilizing a pressure of -0.9 Kgf/cm2 (i.e. about -88.25 kPa) in claim 1 which would fall within scope of the newly recited pressure.  The utilization of the pressure of -0.9 Kgf/cm2 (i.e. about -88.25 kPa) would be expected to recover evaporated component inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of CN.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to the asserted step of utilizing the pressure of -298 to -498 kPa (i.e., -3.0 to -5.0 Kgf/cm2) recited in claim 35 of CN, it would be an optional further step and the claim 1 of CN would meet the recited pressure.
Further, the transitional term “comprising the steps of” of claim 1 is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).  Thus, the instant method would permit further step of utilizing the pressure of -298 to -498 kPa (i.e., -3.0 to -5.0 Kgf/cm2) recited in the claim 35 of CN.

s 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017/137399 A.
JP was discussed in detail in the previous office action.
Now amended claim 1 further recites utilization of a pressure of -100 to -85 kPa. The crux of applicant’s assertion is that such pressure would not be obvious over the pressure of -80 to 0 kPa of JP.
But, JP teaches utilization of a reduced pressure, preferably in a range of -80 to 0 kPa in para. [0042].  A court held that reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976);   MPEP 2123.
Also, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  In this case, the pressure would be change in the condition of a prior art.
Further, a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).  In this case, the pressure of the -80 kPa of JP would be close enough to the recited -85 kPa.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to modify the pressure of JP (e.g., -85 kPa which is lower than the preferred -80 kPa of JP) since a modification to a condition (i.e., pressure) of JP would be obvious as discussed in the above cited case laws absent showing otherwise.
 
Obviously, 35 U.S.C. 103 rejection can be overcome by showing unexpected results, but comparative examples 1 and 2 are based on use of a different pH than that of the inventive examples.  JP teaches utilization of the instant pH and thus such comparison utilizing the different pH would have little probative value.
The applicants have not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).  In other words, any criticality of the recited pressure has not been shown.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





THY/Dec. 2, 2021                                                     /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762